                        Case 18-19441-EPK             Doc 201       Filed 11/05/18       Page 1 of 2




         ORDERED in the Southern District of Florida on November 5, 2018.




                                                                         Erik P. Kimball, Judge
                                                                         United States Bankruptcy Court
_____________________________________________________________________________
                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                        WEST PALM BEACH DIVISION

        In re:                                                                 Case No. 18-19441-EPK

        160 ROYAL PALM, LLC,                                                  Chapter 11

               Debtor.
        ______________________________/

                         AMENDED1 ORDER SETTING EVIDENTIARY HEARING

                 This matter came before the Court for hearing on October 24, 2018 upon Secured

        Creditor KK-PB Financial, LLC’s Motion to (I) Modify and Terminate Automatic Stay; or (II)

        Dismiss Chapter 11 Proceeding [ECF No. 69] (the “Motion for Relief from Automatic Stay”)

        filed by KK-PB Financial, LLC, the Debtor’s Motion to Limit Credit Bids with Respect to Sale

        of Substantially All of its Assets [ECF No. 103] (the “Motion to Limit Credit Bids”) filed by

        160 Royal Palm, LLC (the “Debtor”), and Secured Creditor KK-PB Financial, LLC’s Motion




        1This Order amends the Court’s prior order setting evidentiary hearing at ECF No. 194 solely to correct the prior
        hearing date of the Motion for Relief from Automatic Stay [ECF No. 69], the Motion to Limit Credit Bids [ECF
        No. 103], and the Motion to Estimate Claim [ECF No. 133].

                                                           Page 1 of 2
             Case 18-19441-EPK        Doc 201      Filed 11/05/18   Page 2 of 2



to Estimate Claim for Purposes of Credit Bidding Pursuant to 11 U.S.C. §§ 502(c) and 363(k)

[ECF No. 133] (the “Motion to Estimate Claim”) filed by KK-PB Financial, LLC.

       For the reasons stated on the record at the hearing, the Court ORDERS and

ADJUDGES as follows:

       1.     The Court will hold an evidentiary hearing on the Motion for Relief from

              Automatic Stay [ECF No. 69], the Motion to Limit Credit Bids [ECF No. 103],

              and the Motion to Estimate Claim [ECF No. 133] at 9:30 a.m. on December

              6, 2018 in Courtroom B, United States Bankruptcy Court, The Flagler

              Waterview Building, 8th Floor, 1515 North Flagler Drive, West Palm Beach,

              Florida 33401.

       2.     Not later than November 8, 2018, KK-PB Financial, LLC may file with the

              Court a notice electing to set for evidentiary hearing the Debtor’s Objection to

              Claim of KK-PB Financial, LLC [ECF No. 178] filed by the Debtor and the

              Objection to Claim [ECF No. 179] filed by certain EB-5 Creditors1 at the

              December 6, 2018 evidentiary hearing. If KK-PB Financial, LLC timely files

              such a notice, the Court will issue a separate notice of evidentiary hearing for

              the same.

                                             ###

Copy to:

Philip J Landau, Esq.

Philip J Landau, Esq. is directed to serve a copy of this Order on all appropriate parties in
interest and to file a certificate of service with the Clerk of Court.




                                          Page 2 of 2
